Citation Nr: 1725504	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 5, 2012, for service-connected aortic valve replacement associated with heart murmur. 

2.  Entitlement to an initial rating in excess of 30 percent from December 5, 2012, for service-connected aortic valve replacement associated with heart murmur.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to January 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection and a 10 percent rating for aortic valve replacement associated with heart murmur, hereafter heart disability, effective September 21, 2009.  The Veteran timely appealed the initial rating assigned. 

During the pendency of the claim, a February 2013 rating decision granted a higher rating of 30 percent for the Veteran's heart disability, effective December 5, 2012.  This created a staged rating, as indicated on the title page.  Moreover, as the Veteran is presumed to be seeking the maximum possible evaluation, the issues of higher ratings for the Veteran's heart disability remain in appellate status.  See A.B. v. Brown, 6 Vet. App 35 (1993).


FINDINGS OF FACT

1.  Prior to December 5, 2012, the Veteran's heart disability was manifested by workload of greater than 10 METs, congestive heart failure that was not chronic; no remarkable dyspnea; and left ventricular testing with normal sinus rhythm and nonspecific segment changes.

2.  From December 5, 2012, the Veteran's heart disability was manifested by varying METs with a workload of greater than five but not greater than 10, left ventricular ejection fraction (LVEF) of 70 percent, left ventricular hypertrophy, dyspnea, and congestive heart failure, not chronic.

3.  From December 5, 2012, the Veteran's heart disability has not more nearly approximated more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness , or syncope, or; LVEF with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, prior to December 5, 2012, for service connected heart disability, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7016 (2016).

2.  The criteria for a rating in excess of 30 percent, from December 5, 2012, for service connected heart disability, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, (DC) 7016 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As noted above, the claim for a higher rating for the Veteran's heart disability arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in March 2010, December 2012, and February 2016.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.

As stated above, the Veteran was afforded VA examinations in March 2010, December 2012, and February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.104, DC 7016, a 10 percent rating is assigned where there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned where there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned when there is chronic congestive heart failure; or when workload of less than 3 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board notes that the medical records reflect that the Veteran has diagnoses of myocardial infarction, hypertensive heart disease, valvular heart disease, and ischemic heart disease.  However, the Veteran was service connected for aortic valve replacement associated with heart murmur, specifically.  Accordingly, DC 7016 will be applied in assigning a rating.  

Service treatment records (STRs) show an August 1971 report of medical examination at separation which documented an abnormal clinical evaluation for heart (thrust, size, rhythm, sounds) due to a systolic (noted functional) heart murmur.  In a September 1971 cardiology clinical record, the examiner reported asymptomatic systolic murmur and moderate pectus carinatum that was probably functional.  The examiner did not find an organic heart disease. 

In a June 2001 medical report, the Veteran was diagnosed with mild congestive heart failure, myocardial infarction, aortic stenosis, and hypercholesterolemia.  The examiner found that he had left ventricular hypertrophy with repolarization abnormality.  His heart had regular rate and rhythm with a positive systolic murmur of the right upper sternal border.  The Veteran received an aortic valve replacement. 

In his September 2009 NOD, the Veteran reported that he was finding it difficult to do his job and was afraid that he was going to need some financial assistance to continue living the way he was accustomed to (as a result of his service-connected heart disability). 

In a March 2010 cardiology consult final report, the Veteran denied any chest pain, shortness of breath, syncope, presyncope, pedal edema, paroxysmal nocturnal dysponea, and dyspnea on exertion.  The examiner found the stress test to be positive by electrocardiogram (EKG) and a baseline of an abnormal EKG morphology consistent with repolarization abnormality.  

In March 2010, the Veteran underwent a VA examination where no evidence of congestive heart failure was found.  He was diagnosed with pulmonary hypertension; his heart rhythm was regular; and his point of maximal impulse (PMI) was at the fifth intercostal space, midclavicular line on the left.  The examiner noted no history of rheumatic fever; hypertensive heart disease; heart rhythm disturbance, other heart disease; angina; dizziness; syncope; fatigue; and dyspnea.  The examiner noted a history of myocardial infarction; hypertension; valvular heart disease including prosthetic valve; and congestive heart failure.  He reported that the congestive heart failure was not chronic and he had zero episodes in the past 12 months.  The cardiac stress test revealed METs at 10.3 which was average to above average for the Veteran's age.  The Veteran did not have any chest pain or any remarkable dyspnea.  An EKG revealed a normal heart size, and evaluation for cardiac arrhythmias revealed none.  The examiner also found that ischemic heart disease should have been included as a diagnosis; however, it was not relevant to the aortic valve evaluation, but could explain a lowered METs rating.  The Veteran reported that he was always short of breath while in service.  The Veteran was working full time and lost less than one week from work during the past 12 month period with four days being lost due to the flu.  

In the Veteran's June 2010 notice of disagreement (NOD), he reported that he was finding it harder to perform his duties at work, plus, because of his heart condition, he was finding it harder and harder to find work.  

In a November 2012 cardiology consultation note, an EKG revealed the Veteran's LVEF with an ejection fraction of 70 percent.  His left ventricular cavity was somewhat small due partially to the hypertrophied walls.  There was moderate to moderately significant concentric left ventricular hypertrophy, more so of the ventricular septum.  All aspects of the left ventricular thicken and contract vigorously.  There was a mildly hyperdynamic contractility of the left ventricle.  

Considering the pertinent evidence in light of the above evidence, the Board finds that an initial rating in excess of 10 percent prior to December 5, 2012, is not warranted.  The Veteran received an aortic valve replacement in June 2001, and thereafter denied shortness of breath, dyspnea, and syncope.  Moreover, the March 2010 VA examiner noted that his METs of 10.3 were average to above average and he had zero episodes of congestive heart failure in the past 12 months.  In November 2012, his LVEF was noted at 70%.  The evidence does not establish acute congestive heart failure, a workload of greater than 7 METs but not greater than 10 METS, or evidence of cardiac hypertrophy or evidence of hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  There is no other probative evidence demonstrating that the criteria for a rating in excess of 10 percent have been met at any time prior to December 5, 2012.  38 C.F.R. § 4.104, 7016.

As to the period from December 5, 2012, the Board finds that an initial rating in excess of 30 percent is not warranted.

In December 2012, the Veteran underwent a VA examination where he was diagnosed with acute, subacute, or old myocardial infarction; coronary artery disease; congestive heart failure; valvular heart disease; and heart valve replacement.  The examiner noted that the Veteran's congestive heart failure resolved after his valve replacement in 2001.  The examiner did not find any cardiac arrhythmia.  The Veteran's heart rate was normal, with abnormal heart sounds due to the murmur.  The point of maximal impact was at the fifth intercostal space.  The EKG revealed LVEF at 70 percent with high contractility of the left ventricle.  The wall thickness was abnormal, revealing left ventricular hypertrophy.  Dyspnea was found, as well.  The examiner noted that his METs were greater than 7 but not greater than 10 through an interview-based METs test.  The examiner found that congestive heart failure and poor exercise tolerance mostly resolved after the corrective valve replacement in 2001.  The Veteran had no chronic residuals post his non-Q wave myocardial infarction in 2001 and his recent cardiac catheterization in 2010 showed no significant coronary disease.  The Veteran was working as a filter operator since 1996.  The examiner found that he could perform moderate amount of physical work and was fit for all employment but his lifting was limited to 25 pounds because of his heart condition. 

In February 2016, the Veteran underwent another VA examination where no congestive heart failure was found.  His METs were greater than five but not greater than 7.  His EKG revealed cardiac hypertrophy and cardiac dilation.  He was found to have myocardial infarction and cardiac arrhythmia.  Continuous medication was noted to be required for the Veteran's heart disability.  

Considering the pertinent evidence in the light of the above, the Board finds that a rating in excess of 30 percent for the heart disability is not warranted.  The December 2012VA examiner noted that the Veteran's congestive heart failure resolved in 2001.  His LVEF was at 70% in December 2012.  In December 2012 and February 2016 his METs were greater than five but not greater than 7.  Moreover, the clinical evidence of record does not establish acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no other probative evidence demonstrating that the criteria for a rating in excess of 30 percent have been met at any time since December 5, 2012.
 
In addition, the Veteran is competent to report his symptoms and the Board has taken account of the Veteran's statements, including those made on examination and to health care providers, along with the other evidence, in determining the appropriate ratings in the above analysis.  These statements have not indicated symptoms more nearly approximating the criteria for higher ratings.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

For the reasons above, the criteria for an initial rating of 10 percent, prior to December 5, 2012, is warranted; and a rating in excess of 30 percent from December 5, 2012, is not warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to December 5, 2012, for service connected aortic valve replacement associated with heart murmur, is denied. 

Entitlement to a rating in excess of 30 percent from December 5, 2012, for service connected aortic valve replacement associated with heart murmur, is denied.


REMAND

The Veteran contends that he is unable to work due to his service-connected heart disability.  Here, the evidence shows that the Veteran reported that he was having difficulty doing his job, and was finding it harder to perform his work duties.  When the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Because the issue of entitlement to a TDIU is a part and parcel of a claim for a higher initial rating that meets the Rice criteria, and is therefore not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").  As such, the issue of entitlement to a TDIU is being remanded for the AOJ to adjudicate it in the first instance.    

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After conducting any development deemed appropriate, to include providing appropriate notice to the Veteran and his representative, adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


